Citation Nr: 1225188	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  07-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from May 1954 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for service connection for cervical spine disability.  In its June 2007 statement of the case (SOC), the RO granted the application to reopen but denied the underlying claim on the merits.  The RO's decision to reopen does not, however, relieve the Board of its jurisdictional responsibility to consider whether reopening of the claim is warranted, which is a decision the Board must make regardless of RO's determination on that question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In February 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), in Washington, D.C.

For the reasons sated below, the appeal must again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial, rather than absolute, compliance is required under Stegall.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the Board cannot find that there was substantial compliance with its February 2012 remand instructions.

In December 1986, the Board denied service connection for a back disorder.  The bases for the denial were that the Veteran's diagnosed back disorder was unrelated to service or service-connected bilateral eye disability (as claimed by the Veteran), and that entitlement to service connection was not warranted on a presumptive basis because cervical spine arthritis, a chronic disease, did not manifest within the one-year period that would warrant presumptive service connection.  The Veteran was notified of this denial and did not request reconsideration by the Chairman of the Board.  The Board's December 1986 denial therefore became final.  38 C.F.R. § 20.1100(a) (2011).  The RO subsequently denied reopening of the claim, in December 1995 and September 1996, because the Veteran had not submitted new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  The Veteran was properly notified of the September 1996 denial in a letter later that month and did not timely appeal this decision, which therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

The Veteran filed an application to reopen the previously denied claim for entitlement to service connection for cervical spine disability in June 2005.  In response, the RO sent an August 2005 letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  The RO subsequently sent an October 2007 VCAA letter.  In its February 2012 remand, the Board noted the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a Veteran of the evidence and information that is necessary to reopen the claim and (2) must notify the Veteran of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Id. at 11-12.  The Court in Kent also held that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  The Board found the August 2005 letter flawed because it misidentified the prior denial as being in December 1985 rather than September 1996, and also in not indicating that entitlement to service connection was denied on a secondary, as well as direct, basis.  The June 2007 letter was similarly deficient.  The Board instructed that the RO/AMC provide appropriate notice pursuant to Kent.

In its post-remand, March 2012 VCAA letter, the RO/AMC indicated that the most recent prior denial was in December 1986, and again indicated that the reason the claim was previously denied because his cervical spine disability did not manifest until many years after service.  This letter did not comply with the Board's remand instructions because it did not identify the most recent prior denial as the RO's September 1996 denial, and did not indicate each of the bases of the prior denials, including secondary service connection.  The Board appreciates the efforts of the RO/AMC and will provide more specific guidance in this remand.

The RO/AMC should send a letter to the Veteran with the following language:

Your claim was previously denied by the Board in December 1986 for the following reasons:  first, because the evidence did not show that your cervical spine disability was related to your military service; second, because the evidence did not show that your cervical spine disability was related to your service-connected eye disability; and third, because the evidence did not show that cervical spine arthritis arose within a year after separation from service (which would allow VA to presume that the arthritis was related to service).  The RO later denied your claim in December 1995 and September 1996 because you did not submit new and material evidence warranting reopening of the previously denied claim.  In order to successfully reopen your claim at this time, you must therefore submit evidence tending to show, or addressing the issue of whether, your current cervical spine disability is either related to service, related to your service-connected eye disability, or that cervical spine arthritis arose within a year after separation from service.

Evidence before the RO at the time of the September 1996 and previous denials included diagnoses of cervical spine disabilities including arthritis and your statements that your cervical spine disability was related to both (1) your military service-specifically, long marches carrying a heavy back pack and rifle and doing pushups with a rifle on your back, and (2) your eye disability-specifically, your eye disability caused you to fall down a flight of stairs, which caused your spine disability.  You must therefore submit evidence other than these prior diagnoses and prior statements.  Examples of such evidence would be (1) a statement by a physician or other health care professional that your current cervical spine disability is related to service or your service-connected eye disability, or that you had symptoms within a year after separation from service that were indicative of cervical spine arthritis; or (2) statements from laypersons (non-health care professionals including, but not limited to, yourself) with information other than the information in your prior lay statements indicating that your current cervical spine disability is related to service or your service-connected eye disability, or that you had symptoms within a year after separation from service that were indicative of cervical spine arthritis.

The RO/AMC must also notify the Veteran of the evidence and information that is necessary to establish entitlement to the service connection on a direct, secondary, and presumptive basis, as well as informing him of the definition of new and material evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter that indicates his claim of service connection for cervical spine disability was previously denied and that he must submit new and material evidence to reopen the claim.  Provide the definition of new and material evidence and explain how to establish entitlement to service connection on a direct, secondary, and presumptive basis.  Include the language in the body of the remand above. 

2.  After any additional indicated development, the case should be reviewed on the basis of any additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

